186 Pa. Super. 100 (1958)
Commonwealth ex rel. Faulde, Appellant,
v.
Banmiller.
Superior Court of Pennsylvania.
Submitted March 26, 1958.
April 16, 1958.
*101 Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
Pasquale Faulde, appellant, in propria persona.
Benjamin H. Renshaw, Jr., Juanita Kidd Stout, Assistant District Attorneys, James N. Lafferty, First Assistant District Attorney, and Victor H. Blanc, District Attorney, for appellee.
OPINION PER CURIAM, April 16, 1958:
The order of the court below is affirmed on the opinion of Judge REIMEL, as reported in 12 Pa. D. & C. 2d 78.